2022 IL App (5th) 200185
             NOTICE
 Decision filed 06/09/22. The
 text of this decision may be                NO. 5-20-0185
 changed or corrected prior to
 the filing of a Peti ion for                    IN THE
 Rehearing or the disposition of
 the same.
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellant,                      )     St. Clair County.
                                                )
v.                                              )     No. 11-CF-378
                                                )
TRENTON JEFFERSON,                              )     Honorable
                                                )     John J. O’Gara,
      Defendant-Appellee.                       )     Judge, presiding.
______________________________________________________________________________

         JUSTICE CATES delivered the judgment of the court, with opinion.
         Justices Welch and Moore concurred in the judgment and opinion.

                                             OPINION

¶1       The State appeals the trial court’s order, which precluded the State from retrying the

defendant under a principal theory of guilt for the offense of first degree murder and from

presenting evidence and argument in support of such theory. The trial court’s order was based

upon the doctrine of direct estoppel 1 and gave preclusive effect to a jury’s finding on a special

interrogatory submitted for sentencing enhancement purposes. This appeal involves a question of

whether the doctrine of direct estoppel can be applied to preclude the State from retrying a

defendant under both principal and accountability theories of first degree murder where a prior


         1
          Throughout the proceedings, the parties and the trial court have used the terms “collateral
estoppel,” “direct estoppel,” and “issue preclusion.” The application of issue preclusion within a single
claim or cause of action is known as direct estoppel, rather than collateral estoppel. People v. Wharton, 334
Ill. App. 3d 1066, 1078 (2002). The same rules apply to both collateral and direct estoppel. Wharton, 334
Ill. App. 3d at 1078.
                                                     1
jury returned a general verdict of guilty but answered a special interrogatory for sentencing

enhancement purposes in the negative. For the following reasons, we reverse and remand for

further proceedings.

¶2                                     I. BACKGROUND

¶3     On April 11, 2010, Marcus Gosa was shot and killed in an alley in East St. Louis, Illinois.

Nearly a year later, a grand jury indicted the defendant for first degree murder. Approximately one

month later, the other suspect in Gosa’s murder, Renaldo Brownlee, was killed during an armed

robbery. The defendant’s first trial resulted in a mistrial because of a hung jury.

¶4     At the defendant’s second trial, Kiyanna Howard, Brownlee’s girlfriend, testified that on

the night of the incident, the defendant and Brownlee picked her up around midnight. The

defendant drove the vehicle, while Brownlee rode in the front passenger seat. Howard rode in the

back seat. At some point during the ride, Howard fell asleep. She awoke upon hearing a car door

being slammed shut and observed the defendant standing in front of the car. Howard asked

Brownlee what the defendant was doing. Howard lay back down, and seconds later, she heard

three or four consecutive gunshots. Following the gunshots, the defendant ran back to the car,

reentered the driver’s side door, and drove off. According to Howard, as the defendant sped away,

he said, “Let’s go. Let’s go. I think I got that n***.” When the defendant got back into the car,

Howard stated it appeared as if the defendant was holding something in his hands, but Howard did

not see a gun.

¶5     Rochelle Davis, the defendant’s ex-girlfriend and the mother of his child, testified that she

saw the defendant on the night of April 10, 2010, when she was picked up by the defendant and

three other individuals, including Brownlee. Davis noticed that the defendant, Brownlee, and one

of the other individuals all had 9-millimeter guns. Additionally, Davis indicated that the defendant


                                                  2
made several statements to her that led Davis to believe the defendant had killed Gosa. Davis

testified that the defendant told her that, on the night of the murder, he saw two boys walking in

the alley, he and Brownlee got out of the car, and both started shooting at the boys. Davis further

testified that the defendant told her that he heard Gosa scream, and it sounded like he had had

fallen over something. Davis also testified she eventually stopped dating the defendant and told

him that she had started a new relationship with someone else. The defendant responded by saying,

“You tell Dude don’t end up like Marcus did.”

¶6     Reshon Farmer, the defendant’s former cellmate at the St. Clair County jail, testified that

in May 2011, the defendant spoke about his indictment and admitted he “killed the dude” in a

drive-by shooting. The defendant stated he rode in the passenger seat, while his friend drove the

vehicle. According to Farmer, only the defendant fired shots. Farmer testified that the defendant

never mentioned the victim’s name but stated the victim “was from Washington Park and they

were into it with Washington Park. So, he [(the defendant)] felt like he, you know, had to do what

he did.”

¶7     The autopsy revealed Gosa died of a single gunshot wound to the back. Police did not

recover the bullet that killed Gosa. At the crime scene, police recovered two 9-millimeter shell

casings, which ballistics testing demonstrated had been fired from the same gun. No fingerprints

were found on the shell casings. The police investigation revealed that the area where the shell

casings were found corresponded to the passenger side of the suspect vehicle but was not

necessarily indicative of the exact location of where the shots had been fired. It was not known

whether the shell casings were discharged from the firearm that caused Gosa’s death.

¶8     After closing arguments, the trial court gave the following instruction to the jury:




                                                 3
                  “To sustain the charge of First Degree Murder, the State must prove the following

        propositions:

        First Proposition: That the defendant, or one for whose conduct he is legally responsible,

        performed the acts which caused the death of Marcus Gosa; and

        Second Proposition: That when the defendant, or one for whose conduct he is legally

        responsible, did so,

                  he intended to kill or do great bodily harm to Marcus Gosa;

                  or

                  he knew that such acts would cause death to Marcus Gosa;

                  or

                  he knew that such acts created a strong probability of death or great bodily harm to

        Marcus Gosa.

                  If you find from your consideration of all the evidence that each one of these

        propositions has been proved beyond a reasonable doubt, you should find the defendant

        guilty.

                  If you find from your consideration of all the evidence that any one of these

        propositions has not been proved beyond a reasonable doubt, you should find the defendant

        not guilty.”


¶9      The State also requested that the trial court give the instructions for a sentencing

enhancement pursuant to section 5-8-1(a)(1)(d)(iii) of the Unified Code of Corrections (730 ILCS

5/5-8-1(a)(1)(d)(iii) (West 2010)). Based on this request, the trial court provided the following

instructions to the jury:



                                                   4
       “The State has also alleged that during the commission of the offense of First

Degree Murder that the defendant was armed with a firearm and personally discharged

the firearm that proximately caused death to another person.

                                             ***

       To sustain the allegation made in connection with the offense of First Degree

Murder, the State must prove the following proposition:

       That during the commission of the offense of First Degree Murder, the defendant

was armed with a firearm and personally discharged the firearm that proximately caused

death to another person. A person is considered to have ‘personally discharged a firearm’

when he, while armed with a firearm, knowingly and intentionally fires a firearm causing

the ammunition projectile to be forcefully expelled from the firearm.

       If you find from your consideration of all the evidence that the above proposition

has been proved beyond a reasonable doubt, then you should sign the verdict form

finding the allegation was proven.

       If you find from your consideration of all the evidence that the above proposition

has not been proved beyond a reasonable doubt, then you should sign the verdict form

finding the allegation was not proven.

                                             ***

       If you find the defendant is guilty of First Degree Murder, you should then go on

with your deliberation to decide whether the State has proved beyond a reasonable doubt

the allegation that the defendant was armed with a firearm and personally discharged the

firearm that proximately caused death to another person.




                                         5
               Accordingly, you will be provided with two verdict forms: ‘We, the jury, find the

       allegation that the defendant was armed with a firearm and personally discharged the

       firearm that proximately caused death to another person was not proven[’] and ‘We, the

       jury, find the allegation that the defendant was armed with a firearm and personally

       discharged the firearm that proximately caused death to another person was proven.’

               From these two verdict forms, you should select the one verdict form that reflects

       your verdict and sign it as I have stated. Do not write on the other verdict form. Sign only

       on these verdict forms.

               Your agreement on your verdict as to the allegation must also be unanimous.

       Your verdict must be in writing and signed by all of you, including your foreperson.”


¶ 10   The jury found the defendant guilty of first degree murder and answered the special

interrogatory in the negative. The trial court sentenced the defendant to 30 years’ imprisonment.

The defendant appealed.

¶ 11   On appeal, this court determined that portions of Davis’s testimony, which are not relevant

to this appeal, were improperly admitted and unfairly prejudicial to the defendant. We reversed

and remanded for a new trial. See People v. Jefferson, 2016 IL App (5th) 130289-U.

¶ 12   On remand, the defendant filed a pretrial motion to limit the State’s evidence on retrial.

Following a hearing, the trial court issued its order, holding that Howard and Farmer were “limited

and precluded from offering any testimony alleging or suggesting that defendant *** fired a gun

causing [Gosa’s death].” The trial court also ruled the testimony of Davis was limited to exclude

statements specifically addressed in this prior court’s order, as well as any testimony suggesting

or implicating that the defendant acted as the principal. The State appealed pursuant to Illinois

Supreme Court Rule 604(a)(1) (eff. Mar. 8, 2016).

                                                6
¶ 13   On appeal, this court held that the trial court erred in granting the defendant’s pretrial

motion barring the State from presenting evidence supporting a principal liability theory for first

degree murder. We reversed and remanded for further proceedings. In doing so, this court declined

to decide whether direct estoppel applied to the circumstances of this case. We found that the

parties had not provided adequate analysis of the relevant law or how the law should be applied to

the facts of this case. We stated: “Although the State has ‘successfully’ contested the pretrial order,

in the absence of a final determination on the merits by this court, defendant is not prevented from

raising and relitigating the application of direct estoppel and issue preclusion as it relates to his

case on remand.” People v. Jefferson, 2019 IL App (5th) 170221-U, ¶ 50.

¶ 14   On remand, the defendant filed a “Collateral Estoppel Motion to Bar Evidence” (estoppel

motion) to preclude the State from introducing evidence or making argument that the defendant

was armed with a firearm and personally discharged the firearm that caused the death of Gosa. The

defendant asserted that this issue had been conclusively decided in the jury’s prior “verdict” within

the context of the special interrogatory. The defendant argued that the doctrine of collateral

estoppel barred the State from relitigating or introducing any evidence weighing on the issue of

whether the defendant was guilty of first degree murder as a principal because the undisputed

evidence was that Gosa died from a single gunshot wound. The defendant contended that the State

was collaterally estopped from introducing the following evidence: (1) testimony by Howard that

the defendant was “covering something up” when he reentered the vehicle, (2) testimony by Davis

that the defendant shot Gosa or that the defendant made statements, the substance of which led

Davis to believe the defendant shot Gosa, (3) testimony by Davis that the defendant possessed or

was at any time armed with a firearm, and (4) testimony by Farmer that the defendant shot Gosa.

¶ 15   Following a hearing on the defendant’s motion, the trial court issued its order granting the


                                                  7
defendant’s estoppel motion “in part.” In its order, the trial court found the issue of whether the

defendant personally discharged the firearm that caused Gosa’s death was raised and litigated in

the defendant’s previous trial and was the same issue the defendant now sought to preclude. The

trial court further found the jury’s negative finding as to the special interrogatory was a “critical

and necessary” part of the final judgment. The trial court ordered that the State was collaterally

estopped from proceeding with evidence, argument, or a theory that proof exists, beyond a

reasonable doubt, that the defendant was armed with a firearm and personally discharged the

firearm that proximately caused Gosa’s death.

¶ 16   The trial court determined, however, that the testimony of Howard and Davis was

admissible because it was consistent with a theory of accountability. As to Farmer’s testimony, the

trial court indicated in its order that it was required to hold a hearing pursuant to section 115-21 of

the Code of Criminal Procedure of 1963 (725 ILCS 5/115-21 (West 2020)) to determine whether,

as an informant, Farmer’s testimony was reliable. The trial court further indicated that if Farmer’s

testimony was allowed, the trial court would determine the scope of the testimony consistent with

its order. The State filed an interlocutory appeal pursuant to Rule 604(a)(1).

¶ 17                                      II. ANALYSIS

¶ 18   Before we may address the merits of the State’s appeal, we must determine whether this

court has jurisdiction to hear this appeal. The State asserts two bases for this court’s jurisdiction

under Rule 604(a)(1). First, the State contends the trial court’s order was grounded upon double

jeopardy principles and was, “for all intents and purposes,” an order of dismissal pursuant to

section 3-4 of the Criminal Code of 2012 (720 ILCS 5/3-4 (West 2018)). Alternatively, the State

contends we have jurisdiction because the trial court’s order effectively suppresses evidence. The

defendant argues that this court lacks jurisdiction because the trial court’s order does not bar the


                                                  8
State from prosecuting the defendant for first degree murder and does not have the substantive

effect of dismissing that charge or suppressing evidence. Whether a reviewing court has

jurisdiction to consider an appeal is a question of law, which we review de novo. People v.

Brindley, 2017 IL App (5th) 160189, ¶ 15.

¶ 19   Rule 604(a)(1), in relevant part, allows the State to bring an interlocutory appeal from a

pretrial order that has the “substantive effect” of suppressing evidence. Ill. S. Ct. R. 604(a)(1) (eff.

Mar. 8, 2016). Evidence is suppressed within the meaning of Rule 604(a)(1) if the trial court’s

order prevents the State from presenting information to the fact finder. People v. Drum, 194 Ill. 2d

485, 492 (2000).

¶ 20   Here, the trial court ordered that the State was precluded from pursuing a theory of principal

liability and from presenting evidence or argument that the defendant was armed with a firearm

and personally discharged the firearm that proximately caused Gosa’s death. Accordingly, the trial

court’s order had the “substantive effect” of suppressing evidence, and the State may appeal

therefrom pursuant to Rule 604(a)(1). Thus, we find we have jurisdiction to consider the

substantive issue raised in this appeal.

¶ 21   We now turn to the merits of the State’s appeal. The parties dispute whether, under the

doctrine of direct estoppel, the jury’s negative finding on the special interrogatory submitted in

this case can preclude the State from pursuing a principal theory of guilt on the charge of first

degree murder at the defendant’s retrial.

¶ 22   Under the doctrine of direct estoppel, “when an issue of ultimate fact has once been

determined by a valid and final judgment, that issue cannot again be litigated between the same

parties in any future lawsuit.” Ashe v. Swenson, 397 U.S. 436, 443 (1970). The party seeking to

invoke direct estoppel must show that (1) the issue sought to be precluded was raised and litigated


                                                   9
in a previous proceeding, (2) the determination of the issue was a critical and necessary part of the

final judgment in a prior trial, and (3) the issue is the same one decided in the previous trial. People

v. Jones, 207 Ill. 2d 122, 139 (2003). Where a defendant claims that a previous acquittal bars a

subsequent prosecution for a related offense, the court must examine the record of the prior

proceedings and determine whether a rational jury could have grounded its verdict upon an issue

other than that which the defendant seeks to foreclose from consideration. Jones, 207 Ill. 2d at

139. The State’s inability to appeal adverse judgments in criminal cases calls for “guarded

application” of the doctrine of direct estoppel. See Bravo-Fernandez v. United States, 580 U.S. 5,

___, 137 S. Ct. 352, 358 (2016).

¶ 23    Here, the defendant sought to preclude the State from prosecuting a principal theory of

guilt on the charge of first degree murder and from presenting evidence in support of that theory,

on retrial. The trial court found that the issue the defendant sought to preclude—that the defendant

was armed with a firearm and discharged the firearm that killed Gosa—was raised and litigated in

the defendant’s previous trial. The trial court further found that this issue was the same issue the

defendant now sought to preclude and that the jury’s determination was a critical and necessary

part of the final judgment in the defendant’s previous trial. The trial court concluded that the State

was estopped from proceeding, and presenting evidence and argument, on a principal theory of

first degree murder. Thus, the trial court found that, under the doctrine of direct estoppel, the jury’s

negative finding on the special interrogatory had a preclusive effect on the State’s ability to retry

the defendant as a principal. We disagree.

¶ 24    The purpose of special interrogatories, like the one here, is to comply with Apprendi v.

New Jersey, 530 U.S. 466 (2000), and enable the State to obtain a sentence enhancement. See

People v. Jackson, 372 Ill. App. 3d 605, 610 (2007). Apprendi requires that any fact, other than a


                                                  10
prior conviction, increasing the penalty for an offense beyond the prescribed statutory maximum

must be submitted to a jury and proved beyond a reasonable doubt. Apprendi, 530 U.S. at 490. The

appellate court has consistently refused “to consider the answer to the ‘special interrogatory’

beyond the purpose for which it was asked—whether there could be a sentence enhancement.”

Jackson, 372 Ill. App. 3d at 612; see also People v. Reed, 396 Ill. App. 3d 636, 646 (2009); People

v. Allen, 2022 IL App (1st) 190158, ¶ 45. Because the special interrogatory here applied only to

whether a sentence enhancement should be applied, and not to the general verdict of guilt, the

special interrogatory did not have the effect of precluding the defendant from being retried under

both principal and accountability theories of first degree murder. See Allen, 2022 IL App (1st)

190158, ¶ 83 (“[T]he jury’s responses to the special interrogatory related only to defendant’s

sentence enhancement and not to the general verdicts of guilt and, as such, those responses have

no bearing on the State’s ability to retry [the defendant] for first degree murder on the same basis

as in the original trial.”). Therefore, the doctrine of direct estoppel does not apply to the

circumstances presented in this case.

¶ 25   In sum, we reverse the judgment of the trial court and remand for further proceedings. In

the event of a retrial, the State is not estopped from prosecuting a principal theory of guilt for the

offense of first degree murder or from presenting evidence and argument of such theory because

of the jury’s finding on the special interrogatory. The State may not introduce Davis’s testimony

that this court found was improperly admitted and unfairly prejudicial in Jefferson, 2016 IL App

(5th) 130289-U.

¶ 26   Reversed and remanded.




                                                 11
                            2022 IL App (5th) 200185


Decision Under Review:   Appeal from the Circuit Court of St. Clair County, No. 11-CF-
                         378; the Hon. John J. O’Gara, Judge, presiding.


Attorneys                James A. Gomric, State’s Attorney, of Belleville (Patrick Delfino
for                      and Patrick D. Daly, of State’s Attorneys Appellate Prosecutor’s
Appellant:               Office, of counsel), for the People.


Attorneys                James E. Chadd, Ellen J. Curry, and Richard J. Whitney, of State
for                      Appellate Defender’s Office, of Mt. Vernon, for appellee.
Appellee:




                                        12